Citation Nr: 0416972	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
orchialgia of the right testicle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law effective November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  The Act 
and its implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b).  

In December 2000, the veteran filed a claim for an increased 
rating for his service-connected orchialgia of the right 
testicle and for service connection for post-traumatic stress 
disorder (PTSD).  In March 2001, the RO sent the veteran a 
VCAA letter.  Unfortunately, the VCAA letter notified the 
veteran only what was required to establish service 
connection, and not what was required to get a higher rating.  

Thus, the case must be remanded for the RO to send an 
appropriate VCAA letter.  

Therefore, the Board hereby remands this matter to the RO to 
complete the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and his representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  The letter 
should specifically address the issue on 
appeal.  

2.  After conducting any additional 
indicated development, the RO should 
again review the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and any representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


